Citation Nr: 1411621	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  12-03 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for right posterior tibial traumatic neuropathy, currently rated 10 percent disabling. 

2.  Entitlement to a higher initial disability evaluation in excess of 20 percent for lumbosacral strain, with facet changes of the lumbar spine.  

3.  Entitlement to service connection for a left leg disorder, to include as due to a service-connected disorder.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to February 1982.  The appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran was afforded VA examinations addressing his claimed disabilities in September 2009, June 2010, and January 2011.  However, at his hearing before the Board, the Veteran testified that symptoms of his posterior tibial traumatic neuropathy and his lumbosacral strain, with facet changes of the lumbar spine, had worsened since his most recent examination.  The Board is accordingly obliged to remand the case for another examination, so that the current severity of these disabilities may be ascertained, in furtherance of the Veteran's claims.  See 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c) (4) (2013); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

The Veteran's claim for entitlement to service connection for a left leg disorder includes as secondary to his service-connected right leg disorder, consisting of residuals of fracture to the distal tibia and fibula and associated right posterior tibial traumatic neuropathy.  Service connection for a left knee disorder is currently in effect for a left knee disorder, and hence the claimed disorder of the left leg is other than left knee disorder.  The Veteran was afforded a VA examination in September 2009 which addressed the left leg, and that examiner assessed in the left leg only atherosclerotic disease and left knee degenerative joint.  That examiner opined that the atherosclerotic disease was most likely due to diabetes mellitus and hyperlipidemia, and thus was "not at least as likely as not" "caused by injury or strain from right healed fractures."  

Service connection is currently in effect for lumbosacral strain, with facet changes of the lumbar spine, and left knee degenerative joint disease.  The claim for secondary service connection must consider these additional service-connected disabilities as potentially causing or aggravating a left leg disorder.  Additionally, the September 2009 VA examiner failed to address the question of aggravation of a left leg disorder by the service-connected disability.  Because secondary service connection may also be achieved based on aggravation, aggravation must also be address by an examiner, in furtherance of the secondary service connection claim.  See 38 C.F.R. § 3.310 (2013).  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, any additional VA or private treatment records must be obtained and associated with the claims file, with the Veteran's assistance, as appropriate.  Regardless of his response, the RO must attempt to obtain the records of treatment received at the VA Medical Center in Mammoth Springs, Arkansas; the VA outpatient clinic in Seebo, Arkansas; and the VA Medical Center in Fayetteville, Arkansas. 

The RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be afforded an appropriate VA spine examination to determine the severity of his service-connected lumbosacral strain, with facet changes of the lumbar spine.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All pertinent findings must be reported in detail.  All tests and studies deemed necessary by the examiner must be conducted.  The tests and studies performed, and their results, must be included and discussed in the examination report.  The examiner must record pertinent medical complaints, symptoms, and clinical findings, including range of motion, and comment on the functional limitations, if any, caused by the lumbosacral strain, with facet changes of the lumbar spine. 

The examiner must determine the range of motion of the Veteran's thoracolumbar spine in degrees, using a goniometer and noting by comparison the normal range of motion, with standard ranges provided for comparison purposes.  If pain is present on any motion, the Veteran must be instructed to indicate to the examiner at what degree the pain begins and the examiner must report this finding.  The examiner must address whether there is any weakened movement, incoordination, excess fatigability, or pain on movement after repetitions of the range of motion tests.  The functional impairment due to weakened movement, incoordination, excess fatigability, or pain on movement must, if feasible, be assessed in terms of additional degrees of limitation of motion lost. 

With respect to any subjective complaints of pain, the examiner must comment on whether pain is visibly manifested on movement of the affected part, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected lumbosacral strain, with facet changes of the lumbar spine, the presence or absence of changes in condition of the skin indicative of disuse, and the presence or absence of any other objective manifestations that would demonstrate disuse or functional impairment due to pain attributable to the lumbosacral strain, with facet changes of the lumbar spine.

The examiner must state whether any neurologic symptoms found are caused by the Veteran's service connected lumbosacral strain, with facet changes of the lumbar spine, or are due to other causes.  The examiner must also discuss any intervertebral disc syndrome found and/or incapacitating episodes due to intervertebral disc syndrome, if any.  Additionally, if intervertebral disc syndrome is present, the examiner must address whether this is part and parcel of the Veteran's lumbosacral strain, or is attributable to his lumbosacral strain, with facet changes of the lumbar spine, or alternatively is of independent origin.  If of independent origin, the examiner must address whether symptoms of intervertebral disc syndrome may be differentiated from those of the Veteran's service-connected lumbosacral strain, with facet changes of the lumbar spine.  In addition, the examiner must address the frequency and duration of any intervertebral disc syndrome found and/or incapacitating episodes in the past 12 months due to intervertebral disc syndrome, as established by prescriptions for bed rest for treatment of intervertebral disc syndrome.  Any radiculopathy present must also be addressed. 

The examiner must address whether the Veteran's use of a cane and whether a reported limp are due to the Veteran's service-connected lumbosacral strain, with facet changes of the lumbar spine.  

The examiner must also address the impact of the Veteran's lumbosacral strain, with facet changes of the lumbar spine, on his capacity to obtain or retain gainful employment.  
The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  Thereafter, the Veteran must be afforded an appropriate VA examination or examinations to determine the severity of his service-connected posterior tibial traumatic neuropathy, and to address whether any left leg disorder found or previously diagnosed, distinct from the service-connected left knee degenerative joint disease, is related to his military service.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All pertinent findings must be reported in detail.  All tests and studies deemed necessary by the examiner must be conducted.  The tests and studies performed, and their results, must be included and discussed in the examination report.  The examiner must record pertinent medical complaints, symptoms, and clinical findings, including range of motion of any affected part, and comment on the functional limitations, if any, caused by the posterior tibial traumatic neuropathy.  The examiner must address whether the Veteran's use of a cane and limp are due to the Veteran's posterior tibial traumatic neuropathy.  The examiner must also address any leg length difference, including as addressed in past examination reports, and what impact this may have on any left leg disorder.  

The examiner must specifically state whether any symptoms found are caused by the Veteran's posterior tibial traumatic neuropathy, or are due to other causes, such as the Veteran's diabetes mellitus or atherosclerosis of the lower extremities.  If identified symptoms are due to multiple causes, the examiner must state whether or not the causes of symptoms may be differentiated from each other.  Any complained-of numbness must be specifically addressed.  The examiner must also specifically address the Veteran's assertions of occasional giving way of the right leg, including whether this is attributable to the posterior tibial traumatic neuropathy or to other cause, and the nature and extent of any such giving way and/or instability of station.

After review of the evidence of record and the clinical examination, and with consideration of the Veteran's statements,  the examiner must provide an opinion for any left leg disorder found or previously diagnosed, other than left knee degenerative joint disease, whether the disorder of the left leg is related, to any degree, to any of the Veteran's service-connected disabilities, based on causation or aggravation, to include residuals of fracture of the right distal tibia and fibula, right leg posterior tibial traumatic neuropathy, lumbosacral strain, with facet changes of the lumbar spine, and left knee degenerative joint disease. 

The examiner must also address the impact of the Veteran's posterior tibial traumatic neuropathy on his capacity to obtain or retain gainful employment.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

5. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated.  If any issue on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

